In Banc.
AFFIRMED.
The complaint alleges two causes of action: one upon a promissory note and the second to recover the reasonable value of services rendered. Defendant, by cross-bill, sought to enjoin the prosecution of the action at law for the reason that the matters referred to in the complaint arose out of a *Page 652 
partnership relation in which there has been no accounting. The trial court, after hearing, found no cause for the interposition of equity, dismissed the cross-bill, and rendered judgment in favor of plaintiff for the amount demanded in the complaint. Defendant appeals.
There are no questions of law involved. The decision hinges solely upon whether plaintiff was an employee or a partner of the defendant. The learned trial court found that no partnership relation existed and, after consideration of the entire transcript of the testimony, we concur in such finding. A recital of the evidence, as a basis for this conclusion, might be of interest to the litigants, but would render no service to the profession.
The judgment is affirmed.                             AFFIRMED.